SULLIVAN, Chief Judge
(dissenting):
United States v. Burton, 21 USCMA 112, 44 CMR 166 (1971), and United States v. Driver, 23 USCMA 243, 49 CMR 376 (1974), provide well-recognized substance and regularity to speedy-trial practice under Article 10, UCMJ, 10 USC § 810. The majority opinion today eviscerates this body of military speedy-trial law in favor of essentially unreviewable ad hoc decisions by military trial judges. The result is chaos, and I for one will not condemn the military legal community to reinvent our speedy-trial clock, second by second.